In the United States Court of Federal Claims
                                          No. 20-1209
                                   (Filed: February 19, 2021)
                                  (NOT FOR PUBLICATION)

* * * * * * * * * * * * * * * * * * *
                                    *
KEVIN LAMONTE BREWER,               *
                                    *
                   Plaintiff,       *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
                   Defendant.       *
                                    *
 * * * * * * * * * * * * * * * * * **

Kevin Lamonte Brewer, pro se, of Avon, IN.

Zachary John Sullivan, Trial Attorney, Civil Division, U.S. Department of Justice, Washington,
D.C., for defendant.

                         MEMORANDUM OPINION AND ORDER
SOMERS, Judge.

        Pro se plaintiff, Kevin L. Brewer, filed a complaint on September 14, 2020, seeking
money damages for wrongful conviction and imprisonment pursuant to 28 U.S.C. § 1495 and 28
U.S.C. § 2513. On November 13, 2020, the government filed a motion to dismiss the plaintiff’s
complaint under Rule 12(b)(6) of the Rules of the United States Court of Federal Claims
(“RCFC”) for failure to state a claim upon which relief can be granted. While the Court agrees
with the government that the plaintiff’s complaint must be dismissed, based on the text of the
relevant statutes and previous decisions regarding those statutes, the proper grounds for dismissal
of the plaintiff’s complaint is for lack of subject matter jurisdiction. Accordingly, for the
following reasons, this case is DISMISSED pursuant to RCFC 12(h)(3).

                                          I. BACKGROUND

        Congress passed the Sex Offender and Registration Notification Act (“SORNA”), 42
U.S.C. §§ 16901–16991, in 2006, requiring those convicted of sex offenses to “provide state
governments with (and to update) information, such as names and current addresses, for
inclusion on state and federal sex offender registries.” Reynolds v. United States, 565 U.S. 432,
434 (2012). Congress did not make SORNA’s registration requirements effective on those
convicted of sex offenses before its enactment; rather, SORNA provided the Attorney General
with rule-making authority to determine registration requirements for pre-SORNA offenders. 42
U.S.C. § 16913(d). In February 2007, the Attorney General promulgated an Interim Rule
making SORNA registration requirements applicable to individuals convicted of pre-SORNA
sex offenses. 72 Fed. Reg. 8894, 8897 (Feb. 28, 2007).

        Based on the Attorney General’s Interim Rule, in 2009, the plaintiff was arrested and
pleaded guilty for failing to register under SORNA due to a 1997 sex offense conviction. United
States v. Brewer, 766 F.3d 884, 886 (8th Cir. 2014). However, in 2014, the Court of Appeals for
the Eighth Circuit overturned plaintiff’s conviction, finding the Attorney General’s Interim Rule
violated the Administrative Procedure Act. Id. at 892.

        Following the Eighth Circuit’s ruling, the District Court for the Western District of
Arkansas (“district court”) vacated plaintiff’s conviction and discharged him from federal
custody on October 6, 2014. Order on Defendant’s Motion for Release, United States v. Brewer,
No. 09-60007 (W.D. Ark. Oct. 6, 2014), ECF No. 131. On September 16, 2020, plaintiff filed a
petition for certificate of innocence from the district court pursuant to 28 U.S.C. § 2513. Petition
for Certificate of Innocence, United States v. Brewer, No. 09-60007 (W.D. Ark. Sept. 16, 2020),
ECF No. 136; Motion to Amend Petition for Certificate of Innocence, United States v. Brewer,
No. 09-60007 (W.D. Ark. Sept. 16, 2020), ECF No. 137. Plaintiff’s petition for a certificate of
innocence was denied by the district court on January 26, 2021. Order Adopting Report and
Recommendation, United States v. Brewer, No. 09-60007 (W.D. Ark. Jan. 26, 2021), ECF No.
144.

      On September 14, 2020, plaintiff filed a wrongful conviction and imprisonment
complaint in this Court seeking monetary damages pursuant to 28 U.S.C. § 1495 and § 2513. See
Compl. ¶1.

                                          II. DISCUSSION

    A. Legal Standard

         The government moved to dismiss the plaintiff’s complaint for failure to state a claim;
however, the proper grounds for dismissal of the plaintiff’s complaint is for lack of subject
matter jurisdiction. As “federal courts have an independent obligation to ensure that they do not
exceed the scope of their jurisdiction, and therefore . . . must raise and decide jurisdictional
questions that the parties either overlook or elect not to press,” Henderson ex rel. Henderson v.
Shinseki, 562 U.S. 428, 434 (2011) (citations omitted), the Court is within its authority to raise
jurisdictional issues with the complaint sua sponte. RCFC 12(h)(3); see also Arbaugh v. Y & H
Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal court lacks subject-matter
jurisdiction may be raised by a party, or by a court on its own initiative, at any stage in the
litigation, even after trial and the entry of judgment.”).

        In applying RCFC 12(h)(3) to the complaint, the Court recognizes that it is well
established that a pro se plaintiff is held to “less stringent standards than formal pleadings
drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). However, while “[t]he fact
that [a plaintiff] acted pro se in the drafting of his complaint may explain its ambiguities, . . . it


                                                   2
does not excuse its failures, if such there be.” Henke v. United States, 60 F.3d 795, 799 (Fed. Cir.
1995). Accordingly, although the Court should afford a pro se litigant leniency with respect to
mere formalities, that leniency does not immunize a pro se plaintiff from meeting jurisdictional
requirements. Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987)
(“[L]eniency with respect to mere formalities should be extended to a pro se party. . . . However,
. . . a court may not similarly take a liberal view of [a] jurisdictional requirement and set a
different rule for pro se litigants only.”). Thus, a pro se plaintiff still “bears the burden of
establishing the Court’s jurisdiction by a preponderance of the evidence.” Riles v. United States,
93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.
2002)).

    B. Analysis

         When sufficiently pleaded, 28 U.S.C. § 1495 provides this Court with jurisdiction over
claims seeking monetary damages for unjust conviction and imprisonment: “The United States
Court of Federal Claims shall have jurisdiction to render judgment upon any claim for damages
by any person unjustly convicted of an offense against the United States and imprisoned.” 28
U.S.C. § 1495. Section 1495, though, “must be read in conjunction with 28 U.S.C. § 2513” to
meet the statute’s jurisdictional requirements, which are “strictly construed” and place “a heavy
burden . . . upon a claimant seeking relief. . . .” Humphrey v. United States, 52 Fed. Cl. 593, 596
(2002), aff’d, 60 F. App’x 292 (Fed. Cir. 2003). “When [sections 1495 and 2513] are read
together it becomes manifest that the sections confer jurisdiction on this court only in cases
where there has been conviction and in which the other conditions set out in section 2513 are
complied with.” Grayson v. United States, 141 Ct. Cl. 866, 869 (1958); Moore v. United States,
230 Ct. Cl. 819, 820 (1982) (“A claim [brought pursuant to section 1495] is severely restricted
by the requirements of 28 U.S.C. § 2513 (1976) which is jurisdictional and therefore must be
strictly construed.”); Lucas v. United States, 228 Ct. Cl. 862, 863 (1981); Vincin v. United States,
199 Ct. Cl. 762, 766 (1972). 1

        The government moved to dismiss the plaintiff’s complaint for failure to state a claim
upon which relief can be granted. The government’s reliance on RCFC 12(b)(6) for dismissal is
understandable; this Court has occasionally dismissed similar complaints for failure to state a
claim. See, e.g., Sykes v. United States, 105 Fed. Cl. 231 (2012). However, binding precedent
from the Court of Claims (see cases cited above and a full discussion of those cases in Wood v.
United States, 91 Fed. Cl. 569 (2009)) and the text of 28 U.S.C. § 1495 establish that Congress
conditioned the exercise of jurisdiction under section 1495 upon a plaintiff further meeting the
requirements of section 2513. Stated differently, in order for a plaintiff seeking money damages
for unjust conviction and imprisonment to be within the class of plaintiffs covered by the
jurisdictional grant in section 1495, that plaintiff must satisfy the requirements of section 2513.
See, e.g., Jan’s Helicopter Service, Inc. v. United States, 525 F.3d 1299, 1307 (Fed. Cir. 2008)

1
  See also Humphrey v. United States, 60 Fed. Appx. 292, 295 (Fed. Cir. 2003) (holding that Court of Federal
Claims lacked jurisdiction under § 2513 when trial court’s order dismissing plaintiff’s indictment and vacating his
sentence failed to “satisfy the jurisdictional requirements of § 2513”); Caudle v. United States, 36 F.3d 1116, 1994
WL 502934, at *1 (Fed. Cir. 1994) (unpublished table decision) (“The courts have repeatedly held that the
requirements of 28 U.S.C. § 2513 are jurisdictional and that the plaintiff cannot recover under this statute unless he
furnishes a certificate of the convicting court that his conviction has been reversed on the grounds of his
innocence.”).

                                                           3
(explaining that once a claimant has identified a money-mandating source, that source must
additionally be reasonably amenable to the reading that the plaintiff is within the class of
plaintiffs entitled to recover under the statute in order for the Court of Federal Claims to have
jurisdiction) (internal quotations omitted).

       The requirements that must be complied with in section 2513(a) are that:

           (1) His conviction has been reversed or set aside on the ground that he is not guilty of
               the offense of which he was convicted, or on new trial or rehearing he was found
               not guilty of such offense, as appears from the record or certificate of the court
               setting aside or reversing such conviction, or that he has been pardoned upon the
               stated ground of innocence and unjust conviction and

           (2) He did not commit any of the acts charged or his acts, deeds, or omissions in
               connection with such charge constituted no offense against the United States, or
               any State, Territory or the District of Columbia, and he did not by misconduct or
               neglect cause or bring about his own prosecution.

28 U.S.C. § 2513. Moreover, according to section 2513(b), “[p]roof of the requisite facts shall
be by a certificate of the court . . . wherein such facts are alleged to appear, and other evidence
thereof shall not be received.” 28 U.S.C. § 2513(b). In other words, according to section 1495,
when read in conjunction with section 2513, the plaintiff must have a certificate of innocence for
this Court to have jurisdiction over his wrongful conviction claim under section 1495. E.g., Abu-
Shawish v. United States, 120 Fed. Cl. 812, 813 (2015) (“[I]n order for this court to have
jurisdiction, a plaintiff must obtain a certificate of innocence from the district court which states
that not only was he not guilty of the crime of conviction, but also that none of his acts related to
the charged crime were other crimes.”); Wood v. United States, 91. Fed. Cl. 569, 577 (2009)
(“[T]his court holds that compliance with § 2513, including submission of a certificate of
innocence from the federal district court, is a prerequisite to the jurisdiction of the Court of
Federal Claims.”).

         Plaintiff’s petition for a certificate of innocence was denied on January 26, 2021, by the
district court. Order Adopting Report and Recommendation, United States v. Brewer, No. 09-
60007 (W.D. Ark. Jan. 26, 2021), ECF No. 144. Therefore, the plaintiff cannot meet the
requirements set forth in section 28 U.S.C. § 2513 for this Court to have jurisdiction over his
wrongful conviction claim under 28 U.S.C. § 1495. Moreover, neither the district court order
that released the plaintiff from custody, Order on Defendant’s Motion for Release, United States
v. Brewer, No. 09-60007 (W.D. Ark. Oct. 6, 2014), ECF No. 131, nor the Eighth Circuit’s
decision vacating the plaintiff’s conviction, United States v. Brewer, 766 F.3d 884 (8th Cir.
2014), satisfy the requirements of section 2513 and, therefore, cannot themselves be considered a
certificate of innocence.

        Accordingly, because Plaintiff does not have a certificate of innocence, this Court must
dismiss plaintiff’s complaint pursuant to RCFC Rule 12(h)(3) for lack of subject matter
jurisdiction.



                                                  4
                                               III. CONCLUSION

        For the forgoing reasons, the plaintiff’s complaint (ECF No. 1) is hereby DISMISSED.
In addition, Plaintiff’s motions for a stay (ECF Nos. 10, 15) are DENIED. 2 The Clerk shall
enter judgment accordingly.

         IT IS SO ORDERED.


                                                       s/ Zachary N. Somers
                                                       ZACHARY N. SOMERS
                                                       Judge




2
  Plaintiff moved, in his response to the government’s motion to dismiss and in his sur-reply, for a stay of
proceedings until the district court ruled on his motion for a certificate of innocence. The district court has now
ruled making his motion for a stay moot; however, to the extent that the plaintiff’s motion for a stay could be read as
a request to stay proceedings while the district court’s ruling is on appeal, this Court is nonetheless without power to
grant such a stay because it does not have jurisdiction over the plaintiff’s complaint. Johns–Manville v. United
States, 855 F.2d 1556, 1565 (Fed. Cir. 1988) (“A court may not in any case, even in the interest of justice, extend its
jurisdiction where none exists.”).

                                                           5